Citation Nr: 1731871	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  16-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for left eye retinopathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the current appellate claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding the Veteran was exposed to herbicide agents while on active duty.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's ischemic heart disease, type II diabetes mellitus, diabetic retinopathy, and peripheral neuropathy of the upper and lower extremities were incurred in or otherwise the result of his active service.

CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for ischemic heart disease are not met, to include as due to exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a grant of service connection for type II diabetes mellitus are not met, to include as due to exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a grant of service connection for left eye retinopathy are not met, to include as secondary to diabetes mellitus.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for a grant of service connection for peripheral neuropathy of the bilateral upper extremities are not met, to include as secondary to diabetes mellitus.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for a grant of service connection for peripheral neuropathy of the bilateral lower extremities are not met, to include as secondary to diabetes mellitus.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Veteran maintains he was exposed to herbicide agents while on active duty in Thailand.  As discussed in greater detail below, steps were undertaken to verify this purported exposure consistent with the VBA Adjudication Manual, M21-1.  A review of the record does not reflect any procedural steps were not followed.  Further, as discussed below, the Board finds the preponderance of the evidence is against a finding the Veteran had in-service exposure to herbicide agents.

The Veteran has not identified any other deficiency regarding the assistance and/or notification he has received in this case.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board also wishes to note that medical statement dated in March 2017 from an individual identified as the Veteran's primary care doctor is of record, and was not considered when this case last adjudicated below via the February 2016 Statement of the Case (SOC).  Further, it does not appear the Veteran has explicitly waived initial consideration of such evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c).  However, this statement contains no information that was not of record at the time of the February 2016 SOC.  In pertinent part, it documents the existence of the claimed disabilities, which was not in dispute.  The statement also relates the etiology of the claimed conditions to exposure to Agent Orange/herbicide agents.  As detailed below, VA regulations recognize that certain conditions such as ischemic heart disease and type II diabetes mellitus are presumptively associated with such exposure.  In other words, the issue of whether such conditions may be associated with such exposure is also not in dispute.  Rather, the resolution of this appeal is whether the record reflects the Veteran had such exposure during his active service.  Nothing in the March 2017 statement provides any evidence in support of such a finding.  Consequently, the Board concludes there is no prejudice to the Veteran by proceeding with adjudication of this case without remanding it for initial AOJ consideration of the March 2017 medical statement.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The competent medical evidence confirms the Veteran currently has ischemic heart disease, type II diabetes mellitus, diabetic retinopathy, and peripheral neuropathy.  He has contended that all of these conditions are due to exposure to herbicide agents while on active duty in Thailand.  In pertinent part, he has described chemicals being strayed on the grass and vegetation surrounding the base.  He has also submitted lay statements from fellow service-men attesting to such spraying.  Further, he has also indicated the retinopathy and peripheral neuropathy are secondary to his diabetes.

The record confirms the Veteran had active service in Thailand.  Further, the provisions of 38 C.F.R. § 3.309(e) provide that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases including ischemic heart disease and type II diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period. 38 C.F.R. § 3.307.  For these Vietnam war veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

Similarly, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (a)(6)(iv). 

Although there is no presumption of herbicide exposure for any military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases where herbicide may have been sprayed.  See VBA Manual M21-1, IV.ii.1.H.5 (M21-1).  Moreover, VA in a Memorandum for the Record entitled Herbicide Use In Thailand During The Vietnam Era, reported as follows:

The DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand. The Report of these tests noted that 5 civilian and 5 military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U. S. military installation or Royal Thai Air Force Base . . .

Tactical herbicides such as Agent Orange were used and stored in Vietnam, not Thailand . . . 

There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era. . . . 

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter there was a greater likelihood of exposure to commercial pesticides including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand . . . 

If the veteran s claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, please be advised that there is no presumption of 'secondary' exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC 123 aircraft  that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred . . .

If the veteran's claim is based on general herbicide use within the base, such as small scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides only the commercial herbicides . . . 

While the M21-1 is generally not binding on the Board, based on the manual and supporting material it is generally presumed that herbicide were hand sprayed around the perimeter of identified bases in Thailand during certain periods of the Vietnam War era.  See 38 C.F.R. § 19.5; M21-1, IV.ii.1.H.5.  VA has not extended the same special consideration to all service members who had contact with a Thai base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Therefore, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.  In this regard, in VAOPGCPREC 7-93 (Aug. 12, 1993) VA's General Counsel found that flying missions over Vietnam air space is not sufficient to establish in-country service for the purpose of the presumption of herbicide exposure.

In this case, the Board finds that the Veteran's service personnel records do not show his duties placed him on or near the perimeter of his base in Thailand while he served at that facility.  In pertinent part, his MOS was listed as armorer/supply specialist.  Other service personnel records note that his duties included supervising storage areas and was responsible for the proper handling and documentation of all cargo when shipping or receiving it.  The nature of his MOS and reported duties, as opposed to security policeman, security patrol dog handler, or a member of the security police squadron, weighs against finding that he spent any time on or near the perimeters of his base while in Thailand.  In addition, a March 2015 VA Agent Orange Registry examination noted that he was not involved in the handling or spraying of Agent Orange, was not directly sprayed and was not in a recently sprayed area.  Therefore, at most, the record indicates he may have had periodic or occasional contact with the perimeter, which is not entitled to special consideration as detailed in VBA Manual M21-1.

The Board also notes that a July 2015 VA Memorandum made a formal finding on the lack of information required to verify exposure to herbicide agents during military service; and that the information provided was insufficient to send to the Joint Services Records Research Center (JSRRC), or the National Archives and Records Administration (NARA).  The Memorandum detailed the steps that were made to obtain information, and the results of such steps.  A review of the record does not indicate there were any additional steps that should have been taken.  

For these reasons, the Board finds the preponderance of the evidence is against a finding the Veteran was exposed to herbicide agents while on active duty.  

No other basis for relating the claimed disabilities to active service has been contended by the Veteran other than in-service exposure to herbicide agents, nor is it otherwise indicated by the record.  In pertinent part, the service treatment records contain no entries showing a diagnosis of or treatment for the claimed conditions, to include the February 1970 expiration of term of service examination.  The Veteran not identify any of the claimed conditions as part of a Report of Medical History concurrent with the February 1970 examination.  Moreover, the first competent medical evidence of the claimed conditions appear to be years after his separation from service.  Inasmuch as conditions such as ischemic heart disease and diabetes mellitus reflect complex disease processes that are generally not subject to lay observation, the Board finds competent medical evidence is required to diagnose such conditions.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Further, due to the lack of any pertinent in-service finding, a competent medical examination and/or opinion is not warranted in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds the  preponderance of the competent medical and other evidence of record is against a finding the Veteran's ischemic heart disease, type II diabetes mellitus, diabetic retinopathy, and peripheral neuropathy of the upper and lower extremities were incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

Inasmuch as service connection is not warranted for the Veteran's diabetes mellitus, the Board need not address whether the left eye retinopathy or the peripheral neuropathy of the upper and lower extremities are secondary to that disability under 38 C.F.R. § 3.310.  Simply put, service connection is not warranted for disabilities that are secondary to other nonservice-connected disabilities.


ORDER

Service connection for ischemic heart disease, to include as due to exposure to herbicide agents, is denied.

Service connection for type II diabetes mellitus, to include as due to exposure to herbicide agents, is denied.

Service connection for left eye retinopathy, to include as secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


